Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 07/14/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1-20 has /have been amended with no new matter added.  Accordingly, claims 1-20 are pending in the application.  An action on the merits for claims 1-20 are as follow.   
The previous 112 (b) rejections to the claims are withdrawn in light of applicant's amendment to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2018/0168005 A1) in view of Peters, Jr. (US 4,013,859).
Regarding Independent Claim 1, Yun discloses an induction heating device comprising: 
a working coil (induction heating coil 201, [0067], Fig 5) corresponding to a heating region (see Fig 2);
a sensing unit (sensing unit 130 including 131, 132 and sensing unit 140 including 141 and 142, [0104. 0113], Figs 4-6) centrally positioned within the working coil (see Fig 5);
a first sensor (current sensors S1, [0149], Figs 4-6) configured to measure a first resonance current value associated with the working coil (measure currents supplied into the induction heating coil 201, [0149]);
a second sensor (vessel sensor 131, [0104], Figs 4-5) configured to output a sensing value; and
a controller (a drive unit 150, and a controller 110, [0094], Fig 4) configured to determine whether a vessel is present in the heating region by sequentially performing first vessel sensing based on the first resonance current value (S1 may output electrical signal… to the driving processor 157, [0148], Fig 4) and second vessel sensing based on the sensing value obtained from the second sensor (output information on the position of the cooking vessel 1 to controller 110, [0104]).
Yun discloses the invention substantially as claimed and as discussed above; except, the sensing unit centrally positioned within the working coil (“the sensing unit centrally positioned within the working coil” taught by Yun already) is a sensing coil; and the second sensor configured to output a sensing value (“the second sensor configured to output a sensing value” taught by Yun already) associated with the sensing coil;
Peters, Jr. teaches a sensing coil (pan presence sensor coil L5, Col 7 line 19, Figs 2A and 9) centrally positioned within a working coil (pan sensing coil L5 is physically situated substantially on the center line of the induction heating coil L3, Col 7 line 65-68, Fig 2A); and a sensor configured to output a sensing value associated with the sensing coil (the pan presence sensor configured to output a sensing value associated with the sensing coil L5, Fig 2A and 9); 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Yun with Peters, Jr.’s further teaching of the sensing unit (“the sensing unit” taught by Yun already) is a sensing coil, centrally positioned within the working coil (“the working coil” taught by Yun already); and the second sensor configured to output a sensing value (“the second sensor configured to output a sensing value” taught by Yun already) associated with the sensing coil; because Peters, Jr. teach, in Abstract, of providing an excellent induction heating load sensing device senses the presence of a load during operation.
Regarding Claims 2-10, Yun in view of Peters, Jr. teach the invention as claimed and as discussed in claim 1, and Yun further teaches: 
Claim 2, wherein the controller (a drive unit 150, and a controller 110, [0094], Fig 4) sequentially obtains the first resonance current value and the sensing value (output information on the position of the cooking vessel 1 to controller 110, [0104]; distribution circuit 154 may… allow driving currents selectively to flow into the induction heating coils 210, [0148], Fig 4) before a heating operation for the heating region is started or after the heating operation for the heating region is finished (touch screen 121 may… output a touch input of the user … to the controller; input button 122 may include an operation button to receive power on/off commands to turn on/off the cooking apparatus 100, [0098-0099], Fig 4).
Claim 3, wherein the controller (a drive unit 150, and a controller 110, [0094], Fig 4, Yun) determines that the vessel is present in the heating region (determine… the cooking vessel 1, [0108]) when the first resonance current value obtained while the working coil operates according to a particular sensing frequency is less than a first reference value (a predetermined frequency, [0123], driving processor 157 may calculate a switching frequency, [0158], Fig 4), and wherein the controller determines that the vessel is not present in the heating region (determine… the cooking vessel 1, [0108]) when the first resonance current value obtained while the working coil operates according to the particular sensing frequency is greater than or equal to the first reference value (a predetermined frequency, [0123], driving processor 157 may calculate a switching frequency, [0158], Fig 4).
Claim 4, wherein the controller (a drive unit 150, and a controller 110, [0094], Fig 4, Yun) determines whether the vessel is present in the heating region based on comparing a variation in the sensing value (measured from vessel sensor 131, [0104], Figs 4-5), as measured during a prescribed sensing time before a heating operation for the heating region is started (touch screen 121 may… output a touch input of the user … to the controller; input button 122 may include an operation button to receive power on/off commands to turn on/off the cooking apparatus 100, [0098-0099], Fig 4), with a second reference value (driving memory 156 may provide …driving data … and the current value measured by the current sensing circuit 155, [0155], Fig 4).
Claim 5, wherein the controller (a drive unit 150, and a controller 110, [0094], Fig 4) determines that the vessel is present in the heating region when a variation of the sensing value (measured from vessel sensor 131, [0104], Figs 4-5) during a particular sensing time is greater than zero and is greater than or equal to a second reference value (distribution circuit 154 may… allow driving currents selectively to flow into the induction heating coils 210, [0148], Fig 4), and wherein the controller determines that the vessel is not present in the heating region when the variation of the sensing value (measured from vessel sensor 131, [0104], Figs 4-5) during the particular sensing time is greater than zero and is less than the second reference value (distribution circuit 154 may block driving currents from flowing into the induction heating coils 210, [0148], Fig 4).
Claim 6, wherein the controller (a drive unit 150, and a controller 110, [0094], Fig 4) determines whether the vessel is present in the heating region based on comparing a variation of the sensing value (measured from vessel sensor 131, [0104], Figs 4-5), as measured during a prescribed sensing time after a heating operation for the heating region is finished (touch screen 121 may… output a touch input of the user … to the controller; input button 122 may include an operation button to receive power on/off commands to turn on/off the cooking apparatus 100, [0098-0099], Fig 4), with a third reference value (distribution circuit 154 may block driving currents… and allow driving currents selectively to flow into the induction heating coils 210, [0148], Fig 4, Yun).
Claim 7, wherein the controller (a drive unit 150, and a controller 110, [0094], Fig 4) determines that the vessel is present in the heating region when a variation of the sensing value (measured from vessel sensor 131, [0104], Figs 4-5) during a prescribed sensing time is smaller than zero and is less than or equal to a third reference value (distribution circuit 154 may… allow driving currents selectively to flow into the induction heating coils 210, [0148], Fig 4), and wherein the controller determines that the vessel is not present in the heating region when the variation of the sensing value during the prescribed sensing time is smaller than zero and is more than the third reference value (distribution circuit 154 may block driving currents from flowing into the induction heating coils 210, [0148], Fig 4).
Claim 8, wherein the controller (a drive unit 150, and a controller 110, [0094], Fig 4) uses the first sensor to measure the first resonance current value of the working coil (current sensor S1… measure currents supplied into the induction heating coil 201, [0149]) a prescribed number of times (touch screen 121 may… output a touch input of the user … to the controller, [0098], Fig 4), and wherein the controller uses the second sensor to obtain the sensing value (measured from vessel sensor 131, [0104], Figs 4-5) only when all of the first resonance current value measured by the first sensor the prescribed number of times indicate that the vessel is present in the heating region (touch screen 121 may… output a touch input of the user … to the controller, [0098], Fig 4).
Claim 9, wherein the controller (a drive unit 150, and a controller 110, [0094], Fig 4) uses the second sensor (vessel sensor 131, [0104], Figs 4-5) to obtain the sensing value following a particular pause time after the controller finishes (touch screen 121 may… output a touch input of the user … to the controller, [0098], Fig 4) using the first sensor to measure the sensing value (current sensors S1, [0149], Figs 4-6).
Claim 10, wherein the controller (a drive unit 150, and a controller 110, [0094], Fig 4, Yun) uses the second sensor (vessel sensor 131, [0104], Figs 4-5) to obtain the sensing value after a particular sensing time passes after the controller previously used the second sensor to measure the sensing value (touch screen 121 may… output a touch input of the user … to the controller; input button 122 may include an operation button to receive power on/off commands to turn on/off the cooking apparatus 100, [0098-0099], Fig 4).
Regarding Independent Claim 11, Yun discloses a method comprising:
determining whether a heating operation for a heating region (see Fig 1) associated with a working coil (induction heating coil 201, [0067], Fig 5) of an induction heating device is started or whether the heating operation is finished (display operation information of the cooking apparatus 100, [0066]);
measuring, before the heating operation has started or after the heating
operation is finished (user interface 120… input from a user… related to the operation of the cooking apparatus 100, [0096]), a first resonance current value associated with the working coil (current sensor S1… measure currents supplied into the induction heating coil 201, [0149]);
obtaining, after measuring the first resonance current value (user interface 120… input from a user… related to the operation of the cooking apparatus 100, [0096]), a sensing value associated with a sensing unit (sensing unit 130 including 131, 132 and sensing unit 140 including 141 and 142, [0104. 0113], Figs 4-6) provided radially within the working coil (See Fig 5); and
determining whether a vessel is present in the heating region (output information on the position of the cooking vessel 1 to the controller 110, [0104]) by sequentially performing first vessel sensing based on the first resonance current value (S1 may output electrical signal… to the driving processor 157, [0148], Fig 4) and second vessel sensing based on the sensing value (output information on the position of the cooking vessel 1 to controller 110, [0104]).
Yun discloses the invention substantially as claimed and as discussed above; except, obtaining, after measuring the first resonance current value (“obtaining, after measuring the first resonance current value” taught by Yun already), a sensing value associated with a sensing coil provided radially within the working coil (“the working coil” taught by Yun already); 
Peters, Jr. teaches a sensing coil (pan presence sensor coil L5, Col 7 line 19, Figs 2A and 9) centrally positioned within a working coil (pan sensing coil L5 is physically situated substantially on the center line of the induction heating coil L3, Col 7 line 65-68, Fig 2A); and a sensor configured to output a sensing value associated with the sensing coil (the pan presence sensor configured to output a sensing value associated with the sensing coil L5, Fig 2A and 9); 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the method of Yun with Peters, Jr.’s further teaching of obtaining, after measuring the first resonance current value (“obtaining, after measuring the first resonance current value” taught by Yun already), a sensing value associated with a sensing coil provided radially within the working coil (“the working coil” taught by Yun already); because Peters, Jr. teach, in Abstract, of providing an excellent induction heating load sensing device senses the presence of a load during operation.
Regarding Claims 12-20, Yun in view of Peters, Jr. teach the invention as claimed and as discussed in claim 1, and Yun further teaches: 
Claim 12, wherein determining (by a drive unit 150, and a controller 110, [0094], Fig 4) whether the vessel is present in the heating region (determine… the cooking vessel 1, [0108]) includes: 
determining that the vessel is present in the heating region when the first resonance current value obtained when the working coil operates according to a prescribed sensing frequency is less than a first reference value (a predetermined frequency, [0123], driving processor 157 may calculate a switching frequency, [0158], Fig 4); and 
determining that the vessel is not present in the heating region (determine… the cooking vessel 1, [0108]) when the first resonance current value obtained when the working coil operates according to the prescribed sensing frequency is equal to or more than the first reference value (a predetermined frequency, [0123], driving processor 157 may calculate a switching frequency, [0158], Fig 4, Yun).
Claim 13, wherein determining (by a drive unit 150, and a controller 110, [0094], Fig 4, Yun) whether the vessel is present in the heating region includes: 
determining whether the vessel is present in the heating region based on comparing a variation in the sensing value, as measured during a particular sensing time before the heating operation for the heating region is started (touch screen 121 may… output a touch input of the user … to the controller; input button 122 may include an operation button to receive power on/off commands to turn on/off the cooking apparatus 100, [0098-0099], Fig 4), with a second reference value (driving memory 156 may provide …driving data … and the current value measured by the current sensing circuit 155, [0155], Fig 4, Yun; clearly, the measured current from S2 can compared with a second reference value stored in the driving memory as claimed).
Claim 14, wherein determining whether the vessel is present in the heating region includes: determining (by a drive unit 150, and a controller 110, [0094], Fig 4, Yun) that the vessel is present in the heating region when a variation of the sensing value during the particular sensing time is greater than zero and is greater than or equal to the second reference value (distribution circuit 154 may… allow driving currents selectively to flow into the induction heating coils 210, [0148], Fig 4); and determining that the vessel is not present in the heating region when the variation of the sensing value during the particular sensing time is greater than zero and is less than the second reference value (distribution circuit 154 may block driving currents from flowing into the induction heating coils 210, [0148], Fig 4).
Claim 15, wherein determining whether the vessel is present in the heating region includes: determining (by a drive unit 150, and a controller 110, [0094], Fig 4) whether the vessel is present in the heating region by comparing a variation of the sensing value, as measured during a particular sensing time after the heating operation for the heating region is finished (touch screen 121 may… output a touch input of the user … to the controller; input button 122 may include an operation button to receive power on/off commands to turn on/off the cooking apparatus 100, [0098-0099], Fig 4), with a third reference value (distribution circuit 154 may block driving currents… and allow driving currents selectively to flow into the induction heating coils 210, [0148], Fig 4).
Claim 16, wherein determining (by a drive unit 150, and a controller 110, [0094], Fig 4, Yun) whether the vessel is present in the heating region includes: determining that the vessel is present in the heating region when the variation of the sensing value during the particular sensing time is smaller than zero and is less than or equal to the third reference value (distribution circuit 154 may block driving currents… and allow driving currents selectively to flow into the induction heating coils 210, [0148], Fig 4); and determining that the vessel is not present in the heating region when the variation of the sensing value during the particular sensing time is smaller than zero and is more than the third reference value (distribution circuit 154 may block driving currents from flowing into the induction heating coils 210, [0148], Fig 4).
Claim 17, wherein determining (by a drive unit 150, and a controller 110, [0094], Fig 4, Yun) whether the vessel is present in the heating region includes: measuring the first resonance current value associated with the working coil (current sensor S1… measure currents supplied into the induction heating coil 201, [0149]) a plurality of times (touch screen 121 may… output a touch input of the user … to the controller, [0098], Fig 4); and confirming whether the vessel is present in the heating region based on measuring the sensing value only when the first resonance current value associated with the working coil, for each of the plurality of times, indicates that the vessel is present in the heating region (touch screen 121 may… output a touch input of the user … to the controller, [0098], Fig 4; clearly, based on the info. of the user interface 120, any operator can “confirming whether the vessel is present in the heating region based on measuring the sensing value only when the first resonance current value associated with the working coil, for each of the plurality of times, indicates that the vessel is present in the heating region” as claimed).
Claim 18, wherein the sensing value is measured a particular time period (touch screen 121 may… output a touch input of the user … to the controller, [0098], Fig 4, Yun) after the first resonance current value associated with the working coil is measured (current sensor S1… measure currents supplied into the induction heating coil 201, [0149]; clearly, based on the info. of the user interface 120, the user can control “the sensing value is measured a particular time period after the first resonance current value associated with the working coil is measured” as claimed).
Claim 19, wherein the sensing value is measured after a particular sensing time passes since the sensing value associated with the sensing coil was previously measured (clearly, based on the info. of the user interface 120, the user can control “the sensing value is measured after a particular sensing time passes since the sensing value associated with the sensing coil was previously measured” as claimed).
Claim 20, further comprising displaying a graphical indication (120 may display an image indicating a position of the cooking vessel 1 sensed by the vessel sensing unit 130, [0102]) of whether the vessel is present in the heating region, as determined based on evaluating the first resonance current value (current sensor S1… measure currents supplied into the induction heating coil 201, [0149], Yun) and the sensing value (clearly, based on the info. of the user interface 120, the user can request to display a graphical indication of “whether the vessel is present in the heating region, as determined based on evaluating the first resonance current value and the sensing value” as claimed).
Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761